Case: 4:21-cr-00385-MTS-SRW Doc. #: 2 Filed: 06/30/21 Page: 1 of 2 PageID #: 5
                                                                                       FILED
                                                                                    JUN 3 0 2021
                          IN THE UNITED STATES DISTRICT COURT
                                                                                  U. S. DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI                   EASTERN DISTRICT OF MO
                                    EASTERN DIVISION                                     ST.LOUIS


UNITED STATES OF AMERICA,                               )
                                                        )
                Plaintiff,                              )
                                                        )
V.
                                                        ))     4:21CR00385 MTS/SRW
MICHAEL L. BENNETT,                                )
                                                   )
                Defendant.                         )
                                                   )
                                            INDICTMENT

The Grand Jury charges that:


                                   GENERAL ALLEGATIONS

At all times relevant to this Indictment:


        1.   The Northwoods (MO) Police Department ("NPD") was a law enforcement agency in

             the Eastern District of Missouri;

       2. Among other functions, the NPD was responsible for investigating crimes occurring in

             Northwoods, Missouri;

       3. Members of the NPD also assisted other municipal police departments located in and

             around the area on an "as needed" basis;

       4. Defendant MICHAEL L. BENNETT was employed by the NPD as a police officer;

       5. Defendant MICHAEL L. BENNETT was sworn to uphold the United States

             Constitution, as well as the laws of the State of Missouri.
Case: 4:21-cr-00385-MTS-SRW Doc. #: 2 Filed: 06/30/21 Page: 2 of 2 PageID #: 6


                                         COUNT ONE
                                        [18 u.s.c. §242]


        6. Paragraphs 1-5 of the General Allegations are incorporated by reference in this count.

        7. On or about April 15, 2021, within the Eastern District of Missouri, the defendant,


                                    MICHAEL L. BENNETT,

while acting under color of law, willfully deprived S.T. of the right to be free from unreasonable

seizure, a right secured and protected by the Constitution and laws of the United States, which

includes the right to be free from the use of unreasonable force. In so doing, the defendant

repeatedly struck S.T. with his fists while S.T. did not pose a threat to anyone. This offense

resulted in bodily injury to S.T.

       In violation of and punishable under Title 18, United States Code, Section 242.



                                                    A TRUE BILL.



                                                    FOREPERSON


SAYLER A. FLEMING
UNITED STATES ATTORNEY


SIRENA MILLER WISSLER
ASSISTANT UNITED STATES ATTORNEY
111 S. 10th Street, 20 th Floor
St. Louis, MO 63102




                                                2
